Citation Nr: 9904756	
Decision Date: 02/22/99    Archive Date: 03/03/99

DOCKET NO.  93-25 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUE

Evaluation of a right knee disorder, currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Mark E. Goodson, Associate Counsel 

INTRODUCTION

The veteran served on active duty for training from August 
1987 to December 1987, and on active duty from November 1990 
to May 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1991 decision by the RO that granted 
service connection for traumatic arthritis of the right knee, 
and assigned a noncompensable rating therefor.

This case was previously before the Board in October 1995 and 
June 1997, and was remanded both times for additional 
development.  In June 1998, the RO assigned a 10 percent 
rating for the right knee disability.

The Board notes that although the Board's prior remands 
characterized the issue on appeal as entitlement to an 
"increased rating," the veteran's appeal actually arises 
from the RO's August 1991 grant of his original claim of 
service connection.  Thus, the veteran's appeal is, 
technically speaking, a claim seeking a higher evaluation 
than the evaluation granted during the adjudication of his 
original claim.  Therefore, his claim is not properly 
characterized as an "increased rating" claim per se, 
notwithstanding that he seeks a higher evaluation than the 
rating assigned by the RO in its August 1991 decision.  See 
Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999), 
slip op. at pp. 8-9, 15-17; see also id. at p. 19 (Holdaway, 
J., dissenting).  Therefore, the Board has recharacterized 
the issue on appeal to conform with the United States Court 
of Veterans Appeals' decision in Fenderson.


REMAND

The veteran has contended that the RO erred in the evaluation 
of his service connected right knee disability.  When the 
Board remanded this claim in June 1997, it asked that the 
veteran be provided with a medical examination to determine 
whether there was any limitation of motion associated with 
his service-connected disability, and, if so, to determine, 
pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995), how that 
limitation of motion was worsened when the veteran attempted 
to use his knee in various ways.  The September 1997 VA 
orthopedic examination does not comply with the requirement 
of DeLuca. are not complied with, the Board 
itself errs in failing to ensure compliance.  

The Court held in DeLuca that in evaluating a service-
connected disability involving a joint, the Board erred by 
not adequately considering functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  It was further held that the 
diagnostic codes pertaining to range of motion did not 
subsume 38 C.F.R. § 4.40 and § 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 did not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including during 
flare-ups.  

In DeLuca, the Court remanded the case to the Board to obtain 
a medical evaluation that addressed whether pain 
significantly limited functional ability during flare-ups or 
when the joint was used repeatedly over a period of time.  
The Court also held that the examiner should be asked to 
determine whether the joint exhibited weakened movement, 
excess fatigability or incoordination.  These determinations 
were to be expressed in terms of additional range of motion 
lost due to any pain, weakened movement, excess fatigability 
or incoordination.  Accordingly, the veteran should be 
afforded a VA orthopedic examination to address the factors 
mandated in DeLuca.  The Board also notes that the veteran's 
right knee is rated on the basis of instability under 
Diagnostic Code 5257.  Therefore, on remand, it must be 
determined whether there is x-ray evidence of arthritis of 
the right knee and, if so, the RO must consider the 
principles of rating enunciated in VAOPGCPREC 23-97 (July 1, 
1997) (under certain circumstances, separate ratings may be 
assigned for separate manifestations of knee disability).

Additionally, the April 1995 VA outpatient notes indicate 
that the veteran might be receiving ongoing treatment for his 
right knee.  The RO should take reasonable steps obtain any 
pertinent VA treatment records generated thereafter. 


Under the circumstances of this case, further development is 
necessary.  Accordingly, the case is REMANDED to the RO for 
the following actions:


1.  The RO should take reasonable steps 
to contact the VAMC in New Orleans, 
Louisiana, and obtain all inpatient and 
outpatient records pertaining to 
treatment of the veteran's right knee, 
generated from April 1995 to date.  All 
materials obtained should be associated 
with the file. 

2.  Following completion of the above 
action, the veteran should be afforded a 
VA orthopedic examination to determine 
the current severity of right knee 
disability.  The claims folder must be 
made available to the examiner prior to 
the examination.  All disability should 
be evaluated in relation to its history 
with emphasis on the limitation of 
activity and functional loss due to pain 
imposed by the disability at issue in 
light of the whole recorded history.  All 
indicated tests must be performed to 
include complete range of motion studies, 
and x-rays should be taken of the right 
knee.  The examiner should indicate 
whether there is any pain, weakened 
movement, excess fatigability, or 
incoordination on movement, and whether 
there is likely to be additional range of 
motion loss of the service connected 
right knee due to any of the following:  
(1) pain on use, including flare-ups; (2) 
weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
above determinations must, if feasible, 
be expressed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups under 
§ 4.40, and weakened movement, excess 
fatigability, or incoordination under 
§ 4.45.  If the orthopedist is unable to 
make such a determination, it should be 
so indicated on the record.  


3.  After completion of the requested 
development, the RO should review the 
veteran's claim on the basis of all the 
evidence of record.  If the action taken 
remains adverse to the veteran, he and 
his representative should be furnished 
with a supplemental statement of the case 
to include, if appropriate, consideration 
of VAOPGCPREC 23-97.  They should then be 
afforded a reasonable opportunity to 
respond.


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to obtain additional information and to ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs
 to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	JEFFREY A. PISARO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 4 -


